Per Curiam.—
The question is, whether the.papers filed, taken together or singly, constitute “ an instrument of writing for the payment of money,” within the act of 1835, The defendant’s obligation of May 17, 1839, is not an acceptance; it is an agreement to accept, which is executory. The defendant may be liable to the drawers of the draft, for a breach of his agreement, but not to the plaintiffs as on an acceptance. It does not even appear that the plaintiffs took the drafts on the faith of the previous agreement made with Potts, or that the plaintiffs ever saw it.
Judgment refused.